Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 16, paragraph 51, “the internal thread portion 9072” should read --the internal thread portion 3072-- in order to match the drawing reference numeral shown in Figure 4.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping mechanism” in claims 1, 13, and 15; “adjustment assembly” in claims 1-2; “first adjustment member” in claims 2-3; “second adjustment member” in claims 2-3; “operation sub-assembly” in claims 2-3; “first clamping assembly” in claims 1-2, 4, and 6; “second clamping assembly” in claims 1-2, 4, and 6; “first clamping member” in claims 4-5; “second clamping member” in claims 4-5; “shock absorbing mechanism” in claims 1, 6, and 13-17; “elastic sub-assembly” in claims 6-7 and 10; “distance adjusting mechanism” in claims 15-16; and “bracket” in claims 16-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” or “assembly” or “mechanism” are generic placeholders for the word “means”. For examination purposes, “clamping mechanism” in claims 1, 13, and 15 is interpreted as a first base, first clamping assembly, and second clamping assembly (Specification, Page 2, Paragraph 5). For examination purposes, “adjustment assembly” in claims 1-2 is interpreted as a first adjustment member, second adjustment member, and operation sub-assembly (Specification, Page 2, Paragraph 6). For examination purposes, “first adjustment member” in claims 2-3 is interpreted as a first screw rod (Specification, Page 2, Paragraph 7). For examination purposes, “second adjustment member” in claims 2-3 is interpreted as a second screw rod (Specification, Page 2, Paragraph 7). For examination purposes, “operation sub-assembly” in claims 2-3 is interpreted as a first rotation shaft, operation part, first bevel, second bevel gear, and third bevel gear (Specification, Page 2, Paragraph 7). For examination purposes, “first  For examination purposes, “second clamping assembly” in claims 1-2, 4, and 6 is interpreted as a second clamping member and second support member (Specification, Page 3, Paragraph 8). For examination purposes, “first clamping member” in claims 4-5 is interpreted as a first arc shaped-clamping member with concave surface (Specification, Page 3, Paragraph 9). For examination purposes, “second clamping member” in claims 4-5 is interpreted as a second arc shaped-clamping member with concave surface (Specification, Page 3, Paragraph 9). For examination purposes, “shock absorbing mechanism” in claims 1, 6, and 13-17 is interpreted as a second base, third base, elastic sub-assembly in between, first sleeve, positioning rod through first sleeve, and second spring (Specification, Pages 3-4, Paragraphs 10, 15-16). For examination purposes, “elastic sub-assembly” in claims 6-7 and 10 is interpreted as elastic balls, plurality of elastic strips, first springs, and guide sleeves (Specification, Pages 3-4, Paragraphs 11-14). For examination purposes, “distance adjusting mechanism” in claims 15-16 is interpreted as a fourth base, bracket, third screw rod, slider, inclined guide rail, positioning roll (Specification, Page 5, Paragraph 20). For examination purposes, “bracket” in claims 16-17 is interpreted as a supporting rod and a second sleeve (Specification, Page 5, Paragraph 21). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the other of the second base and the third base" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Although the second base and third base were properly introduced in claim 6, “the other” is lacking antecedent basis. Rephrase “the other of the second base and the third base” in claim 11, lines 2-3, to read --one of the second base and the third base opposite the first sleeve--.  
Claim 12 is rejected based on dependency to a rejected to claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U).
	Regarding claim 1, Zhang discloses (Page 3/8, Paragraphs 14-15; Figure 1) an orthopedics restoration fixation device (Page 3/8, Paragraph 14 and Figure 1, Fast bone fracture fixing plate), comprising: a clamping mechanism 1,6,4,2,9 (Page 3/8, Paragraphs 14-15 and Figure 1, support plate 1, arc-shaped fixing plates 6, and upright posts 4, screw 2, and rotating handle 9. These are equivalent structures to the first base, first clamping assembly, and second clamping assembly of the clamping mechanism as described by the 112f analysis above), comprising: a first base 1 (Page 3/8, Paragraphs 14 and Figure 1, support plate 1); a first clamping assembly 6,4 (Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly and the left upright post 4 is an equivalent structure to the first support member of the first clamping assembly as described in the 112f analysis above) and a second clamping assembly 6,4 (Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly and the right upright post 4 is an equivalent structure to the second support member of the second clamping assembly as described in the 112f analysis above) cooperating with each other and adjustably mounted (Page 3/8, Paragraph 14, supporting plate 1 is provided with a horizontal arrangement of the screw 2, the screw 2 is set at two sides of the moving block 3, the screw 2 of the moving block 3 on two sides opposite to the screwing direction, so that when rotating the screw 2, can realize the moving block 3 of two sides of screw 2 close to each other or away from each other, so as to fix or loosen of the fracture part 6) on the first base 1; and an adjustment assembly 2,9 (Page 3/8, Paragraphs 14-15, screw 2 is an equivalent structure to the first screw rod and second screw rod of the adjustment assembly as described in the 112f analysis above. Also, rotating handle 9 is an equivalent structure to the first rotation shaft, operation part, first bevel, second bevel gear, and third bevel gear of the adjustment assembly as described in the 112f analysis above) mounted on (Figure 1, screw 2 mounted on supporting plate 1) the first base 1 and configured to move the first clamping assembly 6,4 and the second clamping assembly 6,4 towards each other or away from each other (Page 3/8, Paragraph 14, when rotating the screw 2, can realize the moving block 3 of two sides of screw 2 close to each other or away from each other, so as to fix or loosen of the fracture part 6).
	However, Zhang fails to explicitly disclose a shock absorbing mechanism connected to the clamping mechanism and configured to alleviate an external impact on the clamping mechanism.
Zhu teaches (Abstract; Page 3/11, lines 8-16, 34; Figures 1-2) an analogous orthopedics restoration fixation device (Abstract and Figures 1-2, anti-degradation orthopaedic limbs fixing device) comprising a shock absorbing mechanism 1,4,6 (Page 3/11, lines 8-16 and Figures 1-2, base 1 is an equivalent structure to the second base and clamping device 4 is an equivalent structure to the third base of the shock absorbing mechanism as described in the 112f analysis above. Also, the damping spring 6 is an equivalent structure to the elastic ball, plurality of elastic strips, first springs, guide sleeves, first sleeve, positioning rod, and second spring of the shock absorbing mechanism as described in the 112f analysis above) connected to (Page 3/11, lines 8-16 and Figures 1-2, springs 6 connected to base 1 that is connected to chute 2 and slider 8 by telescopic rods 7) the analogous clamping mechanism 2,3,8 (Page 3/11, lines 8-16, 34, and Figures 1-2, Fixing table 3 having arc shaped plate is an equivalent structure to the concave first and second clamping members of the first and second clamping assemblies as described by the 112f analysis above. Also, chute 2 and slider 8 are equivalent structures to the adjustment assembly as described by the 112f analysis above) and configured to alleviate an external impact (Page 3/11, lines 11-13, several damping spring 6 between the clamping device and the limb fixing device or patient is impacted, it can effectively reduce the body from impact force) on the analogous clamping mechanism 2,3,8.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Zhang, to be connected to a shock absorbing mechanism, as taught by Zhu, in order to provide an improved orthopedics restoration fixation device that is capable of reducing the impact force placed via 
Regarding claim 4, the combination of Zhang in view of Zhu discloses the invention as described above and further discloses (in Page 3/8, Paragraphs 14-15 and Figure 1 of Zhang) wherein: the first clamping assembly 6,4 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly and the left upright post 4 is an equivalent structure to the first support member of the first clamping assembly as described in the 112f analysis above) comprises: a first clamping member 6 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly as described in the 112f analysis above); and a first support member 4 (Zhang, Page 3/8, Paragraph 15, Figure 1, left upright post 4 is an equivalent structure to the first support member of the first clamping assembly as described in the 112f analysis above) connected to (Zhang, Page 3/8, Paragraph 15 and Figure 1, upright post 4 connected to arc-shaped fixing plate 6 by supporting rod 5) the first clamping member 6 and movably provided (Zhang, Page 3/8, Paragraphs 14-15 and Figure 1, movable block 3 provided with vertically arranged upright post 4 that moves on the supporting plate 1 with rotation of screw 2) on the first base 1 (Zhang, Page 3/8, Paragraphs 14 and Figure 1, support plate 1); and the second clamping assembly 6,4 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly and the right upright post 4 is an equivalent structure to the second support member of the second clamping assembly as described in the 112f analysis above) comprises: a second clamping member 6 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly as described in the 112f analysis above) provided opposite to (Zhang, Figure 1, two opposite fixing plates 6 with concave surfaces facing each other) the first clamping member 6; and a second support member 4 (Zhang, Page 3/8, Paragraph 15, Figure 1, right upright post 4 is an equivalent structure to the second support member of the second clamping assembly as described in the 112f analysis above) connected to (Zhang, Page 3/8, Paragraph 15 and Figure 1, upright post 4 connected to arc-shaped fixing plate 6 by supporting rod 5) the second clamping member 6 and movably provided (Zhang, Page 3/8, Paragraphs 14-15 and Figure 1, movable block 3 provided with vertically arranged upright post 4 that moves on the supporting plate 1 with rotation of screw 2) on the first base 1.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) and in further view of Wang (CN-108257456-A).
Regarding claim 2, the combination of Zhang in view of Zhu discloses the invention as described above but fails to explicitly disclose wherein the adjustment assembly comprises: a first adjustment member fixedly connected to the first clamping assembly; a second adjustment member fixedly connected to the second clamping assembly; and an operation sub-assembly being in a drive connection with the first adjustment member and the second adjustment member, so that the operation sub- assembly drives, by the first adjustment member and the second adjustment member, respectively, the first clamping assembly and the second clamping assembly to move towards each other or away from each other.
Wang teaches (Page 3/14, lines 36-51 and Figure 1) wherein the analogous adjustment assembly comprises: a first adjustment member 7 (Page 3/14, lines 39-41 and Figure 1, left screw 7) fixedly connected (Page 3/14, lines 39-41 and Figure 1, left screw 7 connected to sliding plate 11) to the analogous first clamping assembly 11 (Page 3/14, lines 39-41, left sliding plate 11 is an equivalent structure to the first clamping member and first support member of the first clamping assembly as described by the 112f analysis above); a second adjustment member 7 (Page 3/14, lines 39-41 and Figure 1, right screw 7) fixedly connected (Page 3/14, lines 39-41 and Figure 1, right screw 7 connected to sliding plate 11) to the analogous second clamping assembly 11 (Page 3/14, lines 39-41, right sliding plate 11 is an equivalent structure to the second clamping member and second support member of the second clamping assembly as described by the 112f analysis above); and an operation sub-assembly 4,5,6 (Page 3/14, lines 36-49 and Figure 1, The crank 6 is an equivalent structure to the first rotation shaft and operation part of the operation sub-assembly as described by the 112f analysis above. The bevel gear 4 is an equivalent structure to the first bevel gear of the operation sub- assembly as described by the 112f analysis above. The two bevel gears 5 are equivalent structures to the second and third bevel gear of the operation sub-assembly as described by the 112f analysis above) being in a drive connection (Page 3/14, lines 49-51 and Figure 1, crank 6 rotates to drive the first bevel gear 4 to rotate, the first bevel gear 4 drives the second bevel gear 5 to rotate, the second bevel gear 5 rotatably drives the screw 7 to rotate the lead screw 7 drives the sliding base 9 to move, the slide carriage 9 moving to drive the sliding plate 11 to move) with the first adjustment member 7 and the second adjustment member 7, so that the operation sub-assembly 4,5,6 drives, by the first adjustment member 7 and the second adjustment member 7, respectively, the analogous first clamping assembly 11 and the analogous second clamping assembly 11 to move towards each other or away from each other (Figure 1, two screws 7 drive the sliding plates 11 to move towards or away from each other).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Zhang in view of Zhu, to include a first adjustment member, second adjustment member, and an operation sub-assembly as taught by Wang, in order to provide an improved orthopedics restoration fixation device that is capable of adjusting a sliding support member via bevel gears for equidistant displacement on both sides of the support members, for desirably adjusting the distance covered between the two support members (Wang, Page 3/14, lines 36-51). 
Regarding claim 3, the combination of Zhang in view of Zhu in view of Wang discloses the invention as described above and further discloses (in Page 3/8, Paragraphs 14 and Figure 1 of Zhang; in Page 3/14, lines 36-49 and Figures 1, 3 of Zhu) wherein: the first adjustment member 7 (Zhu, Page 3/14, lines 39-41 and Figure 1, left screw 7) comprises a first screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, left screw rod 7); the second adjustment member 7 (Zhu, Page 3/14, lines 39-41 and Figure 1, right screw 7) comprises a second screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, right screw rod 7); the operation sub-assembly 4,5,6 (Zhu, Page 3/14, lines 36-49 and Figure 1, The crank 6 is an equivalent structure to the first rotation shaft and operation part of the operation sub-assembly as described by the 112f analysis above. The bevel gear 4 is an equivalent structure to the first bevel gear of the operation sub- assembly as described by the 112f analysis above. The two bevel gears 5 are equivalent structures to the second and third bevel gear of the operation sub-assembly as described by the 112f analysis above) comprises a first rotation shaft (Zhu, Page 3/14, line 37 and Figure 1, first transmission shaft connected to crank handle 6) rotatably (Zhu, Page 3/14, lines 35-38, mounting cover 22, inner bottom of the cover 22 through the first transmission shaft is rotatably connected with a first bevel gear 4, lower end of the first transmission shaft runs through the mounting bottom of the cover 22 and is connected to a handle 6) provided on the first base (Zhang, Page 3/8, Paragraphs 14 and Figure 1, support plate 1; Zhu, Page 3/14, lines 36-37, mounting cover 22); and a first bevel gear 4 (Zhu, Page 3/14, line 38 and Figure 3, first bevel gear 4) and an operation part 6 (Zhu, Page 3/14, line 38 and Figure 1, handle of crank 6) are respectively provided at first and second ends (Zhu, Page 3/14, line 36-28 and Figure 1, first bevel gear 4 located at a first end of first transmission shaft and the handle of crank 6 located at a second end of first transmission shaft) of the first rotation shaft (Zhu, Page 3/14, line 37 and Figure 1, first transmission shaft connected to crank handle 6), the first screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, left screw rod 7) and the second screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, right screw rod 7) are coaxially provided (Zhu, Figure 1, screw rods 7 are coaxially provided), a second bevel gear 5 (Zhu, Page 3/14, line 42 and Figure 3, left bevel gear 5), and a third bevel gear 5 (Zhu, Page 3/14, line 42 and Figure 3, right bevel gear 5) are respectively provided at ends  (Zhu, Figures 1 and 3, screw rods 7 ends are connected to bevel gears 5) of the first screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, left screw rod 7) and the second screw rod (Zhu, Page 3/14, lines 39-41 and Figure 1, right screw rod 7) facing towards each other (Zhu, Figures 1 and 3, two bevel gears 5 are facing each other), and the first bevel gear 4 (Zhu, Page 3/14, line 38 and Figure 3, first bevel gear 4) is engaged respectively (Zhu, Page 3/14, line 42 and Figure 3, first bevel gear 4 is engaged with a side of the two bevel gears 5) with the second bevel gear 5 (Zhu, Page 3/14, line 42 and Figure 3, left bevel gear 5) and the third bevel gear 5 (Zhu, Page 3/14, line 42 and Figure 3, right bevel gear 5). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) and in further view of Wang et al. (CN-105748136-A; hereinafter Wang’136).
Regarding claim 5, the combination of Zhang in view of Zhu discloses the invention as described above and further discloses (in Page 3/8, Paragraphs 14-15 and Figure 1 of Zhang) wherein the first clamping member 6 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly as described in the 112f analysis above) and the second clamping member 6 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly as described in the 112f analysis above) are arc-shaped clamping members 6 (Zhang, Page 3/8, Paragraph 15 and Figure 1, arc-shaped fixing plates 6), and concave surfaces (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 have concave surfaces) of the first clamping member 6 and the second clamping member 6 face towards each other  (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 have concave surfaces facing each other) and are respectively provided with a first mat 8 (Zhang, Page 3/8, Paragraph 15 and Figure 1, Protective material layer 8 on left clamping plate 6) and a second pad 8 (Zhang, Page 3/8, Paragraph 15 and Figure 1, Protective material layer 8 on right clamping plate 6).

Wang’136 teaches (Page 2/10, Lines 53-54; Page 3/10, lines 15-16; Figure 1) an analogous orthopedics restoration fixation device (Page 2/10, Lines 53-54 and Figure 1, patient-selectable joint forming device) wherein the analogous first clamping member 13 (Page 3/10, line 15, left fixing clamp 13) and the analogous second clamping member 13 (Page 3/10, line 15, right fixing clamp 13) are respectively provided with a first anti-slip mat (Page 3/10, lines 15-16, left fixing clamp 13 is provided with a rubber sleeve) and a second anti-slip pad (Page 3/10, lines 15-16, right fixing clamp 13 is provided with a rubber sleeve).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second arc-shaped clamping members and protective material layer 8 of Zhang in view of Zhu, to have a rubber anti-slip padding as taught by Wang’136, in order to provide an improved orthopedics restoration fixation device with a rubber padding that avoids stretching discomfort caused by direct contact with the skin (Wang’136, Page 3/10, lines 15-16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) and in further view of Wang (CN-207613938-U; hereinafter Wang’938). 
Regarding claim 6, the combination of Zhang in view of Zhu discloses the invention as described above and further discloses (in Page 3/8, Paragraph 15 and Figure 1 of Zhang; in Page 3/11, lines 8-16 and Figures 1-2 of Zhu) wherein: the shock absorbing mechanism 1,4,6 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, base 1 is an equivalent structure to the second base and clamping device 4 is an equivalent structure to the third base of the shock absorbing mechanism as described in the 112f analysis above. Also, the damping spring 6 is an equivalent structure to the elastic ball, plurality of elastic strips, first springs, guide sleeves, first sleeve, positioning rod, and second spring of the shock absorbing mechanism as described in the 112f analysis above) comprises a second base 1 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, base 1) and a third base 4 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, clamping device 4) provided opposite to each other but being able to move towards each other or away from each other  (Zhu, Figures 1-2, base 1 and clamping device 4 opposite one another and able to move towards or away from one another); and at least one elastic sub-assembly 4 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, damping spring 6 is an equivalent structure to the elastic ball, plurality of elastic strips, first springs, guide sleeves, first sleeve, positioning rod, and second spring of the elastic sub-assembly as described in the 112f analysis above) is provided between (Zhu, Figures 1-2, springs 6 provided between base 1 and clamping device 4) the second base 1 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, base 1) and the third base 4 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, clamping device 4); and a relative movement direction (Zhu, Figures 1-2, relative movement direction of springs 6 is in a vertical direction) between the second base 1 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, base 1) and the third base 4 (Zhu, Page 3/11, lines 8-16 and Figures 1-2, clamping device 4) is substantially perpendicular (Figure 1 of Zhang in view of Figures 1-2 of Zhu, relative moment direction of springs 6 of Zhu is in a vertical direction and relative movement of left and right arc-shaped fixing plate 6 of Zhang is in a horizontal direction) to a relative movement direction (Zhang, Figure 1, relative movement direction of left and right arc-shaped fixing plate 6 is in a horizontal direction) between the first clamping assembly 6,4 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly and the left upright post 4 is an equivalent structure to the first support member of the second clamping assembly as described in the 112f analysis above) and the second clamping assembly 6,4 (Zhang, Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly and the right upright post 4 is an equivalent structure to the second support member of the second clamping assembly as described in the 112f analysis above).
However, the combination of Zhang in view of Zhu fails to explicitly disclose that the second base is connected to the first base, the third base is located at a side of the second base away from the first base. 
Wang’938 teaches (Page2/12, line 1; Page 3/12, line 26; Page 4/12, line 13; Figure 1) an analogous orthopedics restoration fixation device (Page 2/12, line 1 and Figure 1, neurosurgery restraint strap) wherein the analogous second base 19 (Page 4/12, line 13 and Figure 1, fixing frame 19) is connected to (Page 4/12, line 13, fixing frame is connected to shelf 2) the analogous first base 2 (Page 3/12, line 26 and Figure 1, shelf 2), the analogous third base 1 (Page 3/12, line 26 and Figure 1, bottom plate 1) is located at a side (Figure 1, bottom plate 1 located at a side of fixing frame 19 away from the shelf 2) of the analogous second base 19 away from the analogous first base 2. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first, second, and third base of Zhang in view of Zhu, so that the second base is connected to the first base away from the third base, as taught by Wang’938, in order to provide an improved orthopedics restoration fixation device with three bases connected to one another for providing further support and adjustments such as a dampening spring between the bases to absorb shock impact (Wang’938, Page 4/12, line 13).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) in view of Wang (CN-207613938-U; hereinafter Wang’938) and in further view of Xu (CN- 207011855-U). 
Regarding claim 7, the combination of Zhang in view of Zhu in view of Wang’938 discloses the invention as described above but fails to explicitly disclose wherein the elastic sub-assembly comprises: an elastic ball and a plurality of elastic strips that are arranged such that: the plurality of elastic strips 
Xu teaches (Page 2/8, line 48; Page 3/8, lines 1, 4-11, 13-15; Figure 1) the analogous elastic sub-assembly (Page 2/8, line 48 and Figure 1, bag body of the compression damping) comprises: an elastic ball 4 (Page 3/8, line 1 and Figure 1, elastic balls 4) and a plurality of elastic strips 3 (Page 2/8, line 48 and Figure 1, elastic strips 3) that are arranged such that: the plurality of elastic strips 3 collectively surround (Figure 1, elastic strips 3 surround elastic balls 4) the elastic ball 4, and opposite ends of each of the plurality of elastic strips 3 are respectively connected  (Page 3/8, lines 4-6 and Figure 1, elastic strips 3 are connected to upper and lower outer shell 2) to the analogous second base 2 (Page 3/8, lines 4-6 and Figure 1, upper outer shell 2) and the analogous third base 2 (Page 3/8, lines 4-6 and Figure 1, lower outer shell 2), so that the plurality of elastic strips 3 are configured to be bent and pressed against (Page 3/8, lines 4-7, elastic strips 3 press against elastic balls 4 and uniformly transmit pressure across) the elastic ball 4  when the analogous second base 2 and the analogous third base 2 move towards each other (Page 3/8, lines 8-11 and Figure 1, dampening effect when outer upper base 2 and lower outer base 2 move towards each other).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elastic sub-assembly of the shock absorbing mechanism of Zhang in view of Zhu in view of Wang’938, to include the elastic balls and elastic strips of Xu, in order to provide an improved orthopedics restoration fixation device that further increases the amount of external kinetic energy that is transferred into elastic potential energy during external pressure to absorb a portion of the shock and pressure (Xu, Page 3/8, lines 13-15).
Regarding claim 8, the combination of Zhang in view of Zhu in view of Wang’938 in view of Xu discloses the invention as described above and further discloses (in Page 3/8, lines 1-2, 4-6, and Figure 1 of Xu) wherein: first springs 5 (Xu, Page 3/8, line 2 and Figure 1, damping springs 5) are provided respectively between the elastic ball 4 (Xu, Page 3/8, line 1 and Figure 1, elastic balls 4) and the second base 2 (Xu, Page 3/8, lines 4-6 and Figure 1, upper outer shell 2) and between the elastic ball 4 (Xu, Page 3/8, line 1 and Figure 1, elastic balls 4) and the third base 2 (Page 3/8, lines 4-6 and Figure 1, lower outer shell 2).
Regarding claim 9, the combination of Zhang in view of Zhu in view of Wang’938 in view of Xu discloses the invention as described above and further discloses (in Page 3/8, lines 2, 4-6, 20-22, and Figure 1 of Xu) wherein: each of the first springs 5 (Xu, Page 3/8, line 2 and Figure 1, damping springs 5) is provided within a guide sleeve 6 (Xu, Page 3/8, lines 20-21 and Figure 1, damping spring 5 is sleeved with guide sleeve 6) of which a first end is fixedly connected to (Xu, Page 3/8, lines 20-21 and Figure 1, one end of the guide sleeve 6 is connected with the damping cavity wall of the cavity 11) the second base 2 (Xu, Page 3/8, lines 4-6 and Figure 1, upper outer shell 2) or the third base 2 (Xu, Page 3/8, lines 4-6 and Figure 1, lower outer shell 2) and a second end is close to (Xu, Page 3/8, lines 21-22 and Figure 1, other end of the guide sleeve 6 is connected with the damping ball 4) the elastic ball 4 (Xu, Page 3/8, line 1 and Figure 1, elastic balls 4).
Regarding claim 10, the combination of Zhang in view of Zhu in view of Wang’938 in view of Xu discloses the invention as described above and further discloses (in Page 2/8, line 48, Page 3/8, lines 1-2, 4-6, 11, 20-22, and Figure 1 of Xu) wherein: a plurality of said elastic sub-assemblies (Xu, Page 2/8, line 48 and Figure 1, bag body of the compression damping) are provided at intervals between  (Xu, Figure 1, elastic balls 4 and elastic strips 3 provided at intervals between upper and lower outer frame 1) the second base 2 (Xu, Page 3/8, lines 4-6 and Figure 1, outer outer shell 2) and the third base 2 (Xu, Page 3/8, lines 4-6 and Figure 1, lower outer shell 2); each of the elastic sub-assemblies (Xu, Page 2/8, line 48 and Figure 1, bag body of the compression damping) comprises: one said elastic ball 4 (Xu, Page 3/8, line 1 and Figure 1, elastic balls 4), and two said elastic strips 3 (Xu, Page 2/8, line 48 and Figure 1, two opposing elastic strips 3 surrounding an elastic ball 4) opposite to each other; and a first one of the two said elastic strips 3 (Xu, Page 2/8, line 48 and Figure 1, elastic strips 3 opposite to one another surrounding an elastic ball 4) in a first one of adjacent ones of said elastic sub-assemblies (Xu, Page 2/8, line 48 and Figure 1, bag body of the compression damping) and a second one, adjacent to the first one of the two said elastic strips 3 (Xu, Page 2/8, line 48 and Figure 1, elastic strips 3) in the one of the adjacent said elastic sub-assemblies (Xu, Page 2/8, line 48 and Figure 1, bag body of the compression damping), of the two said elastic strips 3 (Xu, Page 2/8, line 48 and Figure 1, two opposing elastic strips 3 surrounding an elastic ball 4) in a second one of the adjacent ones of said elastic sub-assemblies (Xu, Page 2/8, line 48 and Figure 1, bag body of the compression damping) are abutted against each other (Xu, Figure 1, interval elastic strips 3 are abutting each other) after being bent, to restrict a further bending (Xu, Page 3/8, line 11 and Figure 1, abutting elastic strips 3 greatly improve the anti-damping effect) of the two said elastic strips 3 (Xu, Page 2/8, line 48 and Figure 1, two opposing elastic strips 3 surrounding a dampening ball 4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) in view of Wang (CN-207613938-U; hereinafter Wang’938) and in further view of Chen et al. (CN-105310757-A).
Regarding claim 11, the combination of Zhang in view of Zhu in view of Wang’938 discloses the invention as described above but fails to explicitly disclose wherein a first sleeve is provided on one of the second base and the third base, a positioning rod is provided on one of the second base and the third base opposite the first sleeve, and the positioning rod is provided to pass through the first sleeve and be movable in an axial direction of the first sleeve.
(Page 3/15, lines 25-27; Page 4/15, lines 9, 44; Page 5/15, lines 29-35; Figures 1-3) wherein a first sleeve 10 (Page 4/15, line 44 and Figures 2-3, sliding through hole 10 on upper fixing bolt 1) is provided on one of the analogous second base 1 (Page 4/15, line 9 and Figure 1, upper fixing bolt 1) and the analogous third base 1 (Page 4/15, line 9 and Figure 1, lower fixing bolt 1), a positioning rod 3 (Page 4/15, line 9 and Figure 1, sliding locating rod 3) is provided on one of the analogous second base 1 and the analogous third base 1 opposite the (Figure 1, positioning rod 3 positioned on lower fixing bolt 1) first sleeve 10, and the positioning rod 3 is provided to pass through (Page 3/15, lines 25-27 and Figure 1, two ends of the sliding locating rod 3 respectively pass through the two sliding holes 10) the first sleeve 10 and be movable in an axial direction (Page 5/15, lines 29-30, sliding locating rod 3 slides smoothly with the sliding hole 10) of the first sleeve 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second and third base in the shock absorbing mechanism of Zhang in view of Zhu in view of Wang’938, so that a positioning rod is positioned in between the second and third base as taught by Chen, in order to provide an improved orthopedics restoration fixation device with a sliding rod that absorbs external impact forces and allows for a tension fixing treatment to a bone fracture (Chen, Page 5/15, lines 29-35).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) in view of Wang (CN-207613938-U; hereinafter Wang’938) in view of Chen et al. (CN-105310757-A) and in further view of Gu et al. (CN-108403184-A).
Regarding claim 12, the combination of Zhang in view of Zhu in view of Wang’938 in view of Chen discloses the invention as described above but fails to explicitly disclose wherein a second spring is sleeved on the positioning rod, and has two ends respectively abutted against the other of the second base and the third base and the first sleeve.
Page 5/20, lines 2-6; Figures 2, 4) a second spring 116 (Page 5/20, lines 3-4 and Figures 2 and 4, spring 116) is sleeved on (Page 5/20, lines 3-4 and Figures 2 and 4, spring 116 sleeved on the connecting rod 114) the analogous positioning rod 114 (Page 5/20, lines 3-4 and Figures 2 and 4, connecting rod 114), and has two ends respectively abutted against (Page 5/20, lines 2-6 and Figures 2 and 4, one end of spring 116 abuts threaded screw hole 1131 and anterior lobe 113. Other end of spring 116 abuts posterior leaflet 112) the other of the analogous second base 112 (Page 5/20, line 2 and Figures 2 and 4, posterior leaflet 112) and the analogous third base 113 (Page 5/20, line 2 and Figures 2 and 4, anterior lobe 113) and the analogous first sleeve 1131 (Page 5/20, line 6 and Figures 2 and 4, threaded screw hole 1131).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shock absorbing mechanism (Zhu, Figure 1, springs 6; Chen; Page 4/15, line 9 and Figure 1, sliding locating rod 3) of Zhang in view of Zhu in view of Wang’938 in view of Chen, so that the spring (Zhu, Figure 1, springs 6) is sleeved over the positioning rod (Chen; Page 4/15, line 9 and Figure 1, sliding locating rod 3) within a first sleeve, as taught by Gu, in order to provide an improved orthopedics restoration fixation device with a restoring spring force along an axial direction of the positioning rods for further dampening changes in distance between the second base and third base (Gu, Page 5/20, lines 3-4 and Figures 2 and 4).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) and in further view of Edge (U.S. Patent Pub. No. 20170014975).
Regarding claim 13, the combination of Zhang in view of Zhu discloses the invention as described above but fails to explicitly disclose wherein the clamping mechanism is detachably connected to the shock absorbing mechanism.
(Paragraphs 20, 23, 32-33; Figure 1) wherein the analogous clamping mechanism 118 (Paragraph 32 and Figure 1, Stability stand 118 is an equivalent structure to the first base of the clamping mechanism as described by the 112f analysis above) is detachably connected (Paragraph 33 and Figure 1, connector 132 into a housing 134) to the analogous shock absorbing mechanism 102 (Paragraph 23 and Figure 1, fixed jaw 102 is an equivalent structure to the second base of the shock absorbing mechanism as described by the 112f analysis above). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second bases of the respective clamping mechanism and shock absorbing mechanism of Zhang in view of Zhu, so that the first and second bases are detachably connected as taught by Edge, in order to provide an improved orthopedics restoration fixation device with detachable bases for allowing replacement of the mechanisms as well as multiple uses with various implementations to the mechanisms for personal adjustability (Edge, Paragraph 20).
Regarding claim 14, the combination of Zhang in view of Zhu in view of Edge discloses the invention as described above and further discloses (in Figure 1 of Edge) wherein a block 128,132 (Edge, Paragraph 33 and Figure 1, stand extender 128 and connector 132) is provided on the first base 118 (Edge, Paragraph 32 and Figure 1, Stability stand 118), a groove 134 (Edge, Paragraph 32 and Figure 1, housing 134) is formed in the shock absorbing mechanism 102 (Edge, Paragraph 23 and Figure 1, fixed jaw 102 is an equivalent structure to the second base of the shock absorbing mechanism as described by the 112f analysis above), and the block 128,132 is configured to be fitted into the groove 134 by rotation (Figure 1, connector 132 has snap-fit connection with housing 134 by rotating connector 132 into housing 134)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) and in further view of Zhang (CN-108553246-A; hereinafter Zhang’246).
Regarding claim 15, the combination of Zhang in view of Zhu discloses the invention as described above but fails to explicitly disclose a distance adjusting mechanism connected to the shock absorbing mechanism and also connected with the clamping mechanism via the shock absorbing mechanism, and configured to adjust a distance between the shock absorbing mechanism and the clamping mechanism.
Zhang’246 teaches (Page 2/10, lines 2, 8-14; Page 3/10, lines 3-4, 16-17, 34-35; Page 4/10, lines 2-3; Figure 1) an analogous orthopedics restoration fixation device (Page 2/10, line 2 and Figure 1, orthopedic assistant splint) comprising a distance adjusting mechanism 5 (Page 3/10, lines 16-17, lifting assembly 5 is an equivalent structure to the fourth base, bracket, third screw rod, slider, inclined guide rail, and positioning roll of the distance adjusting mechanism as described by the 112f analysis above) connected to (Page 3/10, lines 3-4 and Figure 1, lifting assembly 5 connected to telescopic rod 8 and compression spring 10) the analogous shock absorbing mechanism 8,10 (Page 3/10, lines 3-4 and Figure 1, telescopic rod 8 and compression spring 10 are equivalent structures to the elastic sub-assembly of the shock absorbing mechanism as described by the 112f analysis above) and also connected with the analogous clamping mechanism 9 (Page 3/10, lines 34-35, arc-shaped supporting plate 9 is an equivalent structure to the concave clamping member of the clamping mechanism as described by the 112f analysis above) via (Page 3/10, lines 3-4 and Figure 1, lifting assembly 5 connected to telescopic rod 8 and compression spring 10 which is connected to the arc-shaped supporting plate 9) the analogous shock absorbing mechanism 8,10, and configured to adjust a distance between (Page 4/10, lines 2-3, lifting assembly 5 adjusts height between the supporting plate 7 and the arc-shaped supporting plate 9 by decreasing the height of the telescopic rod 8) the analogous shock absorbing mechanism 8,10 and the analogous clamping mechanism 9.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shock absorbing mechanism of Zhang in view of Zhu, so that a distance adjusting mechanism is connected below a clamping and shock absorbing mechanism, as taught by Zhang’246, in order to provide an improved orthopedics restoration fixation device with the ability to adjust the placement of the clamping plate to prevent secondary damage to the patient by changing the height of the clamping plate through the distance adjusting mechanism for use in various operations or with differently sized patients (Zhang’246, Page 2/10, lines 8-14). 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) in view of Zhang (CN-108553246-A; hereinafter Zhang’246) and in further view of Gao (CN-108076768-A) and Zhou et al. (CN-104586481-A).
Regarding claim 16, the combination of Zhang in view of Zhu in view of Zhang’246 discloses the invention as described above but fails to explicitly disclose wherein the distance adjusting mechanism comprises: a fourth base provided with at least one inclined guide rail; a bracket movably connected between the fourth base and the shock absorbing mechanism; a third screw rod provided on the bracket; and a slider threadedly connected to the third screw rod and slidably supported to the inclined guide rail, so that the bracket moves when the slider is driven by the third screw rod to move along the inclined guide rail.
Gao teaches (Page 3/11, lines 21, 29-30, 42; Figures 1-2) wherein the analogous distance adjusting mechanism (Figures 1-2, Lifting plate 5, sliding block 24, telescopic rod 22, and guide base 14 are equivalent structures to the fourth base, bracket, slider, third screw rod, inclined guide rail, and positioning roll of the distance adjusting mechanism as described by the 112f analysis above) comprises: a fourth base 5 (Page 3/11, line 21 and Figure 1, lifting plate 5) provided with at least one inclined guide rail 14 (Page 3/11, line 49 and Figure 1, guide base 14); a bracket 11 (Page 3/11, line 42 and Figure 1, conveying soft pipe 11 is an equivalent structure to the supporting rod and second sleeve of the bracket as described by the 112f analysis above. This soft pipe 11 moves vertically as the slider moves horizontally) movably connected (Page 3/11, line 30 and Figure 1, sliding block 24 slides in guide chute 23) between the fourth base 5 and the analogous shock absorbing mechanism 1 (Page 3/11, line 21 and Figure 1, upper portion of machine frame 1 is an equivalent structure to the third base of the shock absorbing mechanism as described by the 112f analysis above); a third rod 22 (Page 3/11, lines 29 and Figure 2, telescopic rod 22) provided on (Page 3/11, line 29 and Figure 2, telescopic rod 22 pushes against sliding block 24) the bracket 11; and a slider 24 (Page 3/11, line 30 and Figure 2, sliding block 24 that is pushed by telescopic rod 22) connected to (Page 3/11, line 29 and Figure 2, telescopic rod 22 pushes against sliding block 24) the third rod 22 and slidably supported to (Figure 2, sliding block 24 slidably supported to incline guide 14) the inclined guide rail 14, so that the bracket 11 moves when the slider 24 is driven by (Page 3/11, line 29 and Figure 2, upper portion of sliding block 24 moves in chute 23 when lower portion of sliding block is pushed by telescopic rod 22) the third rod 22 to move along (Figures 1-2, sliding block 24 moves along inclined guide rail to adjust height) the inclined guide rail 14.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the distance adjusting mechanism of Zhang in view of Zhu in view of Zhang’246, to include the inclined guide rail, bracket, slider, and third rod as taught by Gao, in order to provide an improved orthopedics restoration fixation device wherein the height is adjusted by a sliding guide rail for achieving desirable levels of lift with convenient motorized telescopic rods for quick adjustments in a desired operation (Gao, Page 3/11, line 29). 
However, the combination of Zhang in view of Zhu in view of Zhang’246 in view of Gao fails to explicitly disclose a third screw rod; and a slider threadedly connected to the third screw rod, so that the slider is driven by the third screw rod. 
(Page 4/12, Paragraph 27; Figure 3) a third screw rod 1 (Page 4/12, Paragraph 27 and Figure 3, push screw 1); and an analogous slider 9 (Page 4/12, Paragraph 27 and Figure 3 slide block 9), threadedly connected to (Page 4/12, Paragraph 27 and Figure 3, threaded screw rod 1 for threaded connection with the slide block 9) the third screw rod 1, so that the analogous slider 9 is driven by (Page 4/12, Paragraph 27 and Figure 3, rotating the threaded screw rod 1 moves threaded slide block 9) the third screw rod 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the telescopic rod and slider of Zhang in view of Zhu in view of Zhang’246 in view of Gao, for the threaded screw rod and threaded slider of Zhou, in order to provide an improved orthopedics restoration fixation device with a cranked threaded screw to move a slider along a traction path for selectively adjusting the distance traveled by the slider to a set position based on the amount of rotation of the screw (Zhou, Page 4/12, Paragraph 27). 
Regarding claim 19, the combination of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou discloses the inventions as described above and further discloses (in Page 3/11, line 49 and Figures 1-2 of Gao) a positioning roll 25 (Gao, Page 3/11, line 49 and Figures 1-2, pulley 25) provided at one end (Gao, Figure 2, pulley 25 at end of slider 24) of the slider 24 (Gao, Page 3/11, line 30 and Figure 2, sliding block 24) and abutted against (Gao, Page 3/11 lines 48-50 and Figure 2, telescopic rod 22 pushes sliding block 24 so as to guide pulley 25 on the inclined guide surface 14) the inclined guide rail 14 (Gao, Page 3/11, line 49 and Figure 1, guide base 14).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-204293325-U) in view of Zhu (CN-206275791-U) in view of Zhang (CN-108553246-A; hereinafter Zhang’246) in view of Gao (CN-108076768-A) in view of Zhou et al. (CN-104586481-A) and in further view of Li (CN- 105877834-A) and Meng (CN- 105012006-A).
Regarding claim 17, the combination of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou discloses the invention as described above but fails to explicitly disclose wherein: the bracket comprises: a supporting rod, and a second sleeve provided on the fourth base; and the supporting rod has a first end connected to the shock absorbing mechanism and a second end retractably connected in the second sleeve, so that the shock absorbing mechanism is movable relative to the fourth base.
Li teaches (Page 4/19, lines 20, 37-47, 54; Figure 1) an analogous orthopedics restoration fixation device (Page 4/19, line 20 and Figure 1, fixing device of the orthopedic operation) wherein: the analogous bracket 23 (Page 4/19, line 47 and Figure 1, second support rod 23 is an equivalent structure to the support rod of the bracket as defined by the 112f analysis above. The second support rod 23 is connected to a first rotating shaft 25 which provides an equivalent combination of structures comprising the support rod and the third screw rod) comprises: a supporting rod 23 (Page 4/19, line 47 and Figure 1, second support rod 23), and a second sleeve 14,15,21 (Page 4/19, lines 37-46, sleeve formed by first supporting rod 21, lower portion of the first bracket 14, and the friction block 15 connected between the support rod 23 and the lower portion of the first bracket 14) provided on (Figure 1, first supporting rod 21 is providing on the first fixing rod 22) the analogous fourth base 22 (Page 4/19, lines 45-46 and Figure 1, first fixing rod 22); and the supporting rod 23 has a second end (Figure 1, second end of second supporting rod 23 is glidingly connected with the supporting rod 21) retractably connected (Page 4/19, line 54 and Figure 1, second end of second supporting rod 23 is glidingly connected with the supporting rod 21) in the second sleeve 14,15,21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bracket of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou, so that the bracket includes a supporting rod retractably connected in a second sleeve, as taught by Li, in order to provide an improved orthopedics restoration 
However, the combination of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou in view of Li discloses the invention as described above but fails to explicitly disclose wherein the supporting rod has a first end connected to the shock absorbing mechanism so that the shock absorbing mechanism is movable relative to the fourth base.
Meng teaches (Page 4/18, lines 1-7; Figure 1) an analogous orthopedics restoration fixation device (Page 4/18, line 1 and Figure 1, orthopedic nail clamping device) wherein the analogous supporting rod 4,7 (Page 4/18, lines 4-5 and Figure 1, movable supporting leg 7 and supporting leg 4) has a first end (Page 4/18, lines 3-5 and Figure 1, first end of supporting leg 4 connected to base 1 by connector 5) connected to the analogous shock absorbing mechanism 1 (Page 4/18, lines 3-5 and Figure 1, fixed base 1 is an equivalent structure to the third base of the shock absorbing mechanism as described by the 112f analysis above) so that the analogous shock absorbing mechanism 1 is movable relative to (Page 4/18, lines 2-7 and Figure 1, height between fixed support foot 9 and base 1 is adjustable by the movable supporting leg) the analogous fourth base 9,10 (Page 4/18, lines 6-7, fixing support foot 9 and damping pad 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the supporting rod of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou in view of Li, so that the supporting rod has a first end connected to the shock absorbing mechanism, as taught by Meng, in order to provide an improved orthopedics restoration fixation device with the vertically displacing supporting rod abutting against the base of the shock absorbing mechanism to facilitate an increase or decrease in the distance between the 
Regarding claim 18, the combination of Zhang in view of Zhu in view of Zhang’246 in view of Gao in view of Zhou in view of Li in view of Meng discloses the inventions as described above and further discloses (in Page 4/19, lines 37-42 and Figure 1 of Li) an anti-slip mat layer 15 (Li, Page 4/19, lines 37-42 and Figure 1, friction block 15 made of material with friction coefficient) provided between (Li, Figure 1, friction block 15 provided between the second supporting rod 23 and the lower portion of the first bracket 14) the supporting rod 23 (Li, Page 4/19, line 47 and Figure 1, second support rod 23) and the second sleeve 14,15,21 (Li, Page 4/19, lines 37-46, sleeve formed by first supporting rod 21, lower portion of the first bracket 14, and the friction block 15 connected between the support rod 23 and the lower portion of the first bracket 14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786